         Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                     )
 UNITED STATES,                                      )
                                                     )                     CRIMINAL ACTION
                                Plaintiff,
                                                     )                       NO. 18-40010-TSH
                                                     )
                                                     )
                                v.                   )
                                                     )
                                                     )
 JOESPH HERMAN,                                      )
                                Defendant.           )
                                                     )

      ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                           (Docket No. 264)

                                         August 20, 2021

HILLMAN, D.J.,

       Before the Court is Joseph Herman’s motion for compassionate release. Mr. Herman

(“Mr. Herman” or “Defendant”) pled guilty to 1 count of conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h); 1 count of false statements, in violation of 18

U.S.C. § 1001(a)(2); and 1 count of attempted tampering with a witness, in violation of 18

U.S.C. § 1512(b)(1). On December 16, 2020, I sentenced Mr. Herman to 22 months of

imprisonment followed by 1 year of supervised release.

       After sentencing, I extended Mr. Herman’s self-report date to FMC Devens from January

22, 2021 to May 6, 2021 against the Government’s objection due to the COVID-19 outbreak at

that facility and the vaccination rates therein. (Docket Nos. 250, 253). Mr. Herman opted to

begin his sentence on March 23, 2021. On May 27, 2021, Mr. Herman filed a pro se motion for

compassionate release, which was moot after I granted his motion to appoint counsel. (Docket
          Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 2 of 6




Nos. 260, 263). Through counsel, Mr. Herman has filed his second motion for compassionate

release from FMC Devens, in which he asks for his sentenced to be reduced to time served and

that he be ordered to begin his period of supervised release either as originally ordered or as

extended by the number of months remaining on his original sentence. (Docket No. 264).

        For the reasons set forth below, the motion is denied without prejudice to renew upon a

change in circumstances at FMC Devens, a change in Mr. Herman’s health or circumstances, or

as new medical information about COVID-19 or COVID-19 vaccines becomes available.



                                               Discussion

        Section 3582(c) begins with the general principle that “a court may not modify a term of

imprisonment once it has been imposed . . .” Upon motion of the Director of the Bureau of

Prisons (“BOP”) or a defendant, however, a court “may reduce the term of imprisonment (and

may impose a term of probation and supervised release with or without conditions that does not

exceed the unserved portion of the original terms of imprisonment), after considering the factors

set forth in § 3553(a) to the extent that they are applicable, 1 if it finds that “. . . extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A).

        Although the Commission has not released an updated policy statement addressing when

compelling and extraordinary reasons exist for sentence reduction in the context of the COVID-




1
  The § 3553(a) factors include: (1) the need for the sentence imposed to, among other factors,
reflect the seriousness of the offense, to promote respect for the law, to provide just punishment
for the offense, and to afford adequate deterrence to criminal conduct; (2) the kinds of sentences
available; (3) the kinds of sentences and the sentencing range established by the applicable
category of offense and defendant; (4) any pertinent policy statement guidelines issued by the
Sentencing Commission; (5) the need to avoid unwarranted sentence disparities among
defendants with similar record who have been found guilty of similar conduct; and (6) the need
to provide restitution to any victims of the offense.
                                                    2
         Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 3 of 6




19 pandemic, federal courts have used its most recent November 2018 policy statement as

guidance. Under that guidance as it pertains to a defendant’s medical condition, compelling and

extraordinary circumstances exist when the defendant is suffering from a terminal illness or is:

“(I) suffering from a serious physical or medical condition, (II) suffering from a serious

functional or cognitive impairment, or (III) experiencing deteriorating physical or mental health

because of the aging process, that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13.

       Upon consideration of the current state of the COVID-19 pandemic, including the

circumstances at FMC Devens, along with an assessment of the relevant factors specific to the

Defendant, I find that Mr. Herman has not met the burden necessary to secure a compassionate

release. The relevant factors include: (1) the seriousness of the defendant’s medical condition;

(2) the health, safety, and living conditions at the facility where the defendant is housed; and (3)

the crime of conviction and length of the remaining sentence.

       As a preliminary issue, this Court has authority to review the motion for compassionate

release because Mr. Herman has exhausted his administrative remedies. (Docket No. 258-1).

       Despite the concerning rise of the COVID-19 Delta variant, conditions at FMC Devens

have substantially improved since I delayed Mr. Herman’s self-report date. As of August 19,

2021, the BOP reports that there are just 2 inmate cases and 3 staff COVID-19 cases at that

facility, out of a total inmate population of 763. FEDERAL BUREAU OF PRISONS: COVID-19

CORONAVIRUS, https://www.bop.gov/coronavirus/ (last visited August 19, 2021). 89.5% of the

inmates are vaccinated, as is Mr. Herman, who received his second dose of the Moderna vaccine

on June 1, 2021. Id.; Docket No. 259-1 at 1.



                                                  3
         Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 4 of 6




       Mr. Herman argues that he should be released because his medical conditions put him at

an increased risk of severe complications from COVID-19, and reminds the Court that

breakthrough infections remain a threat, if an obscure one. Although Mr. Herman’s chronic

medical conditions—obesity and hypertension—put him at an increased risk of severe illness

should he contract COVID-19, the Moderna vaccine is more than 91% effective at preventing

COVID-19. CDC: Moderna COVID-19 Vaccine Safety Overview and Safety,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html (updated

Aug. 19, 2021). 2 New information about vaccine efficacy in prison settings, the need for a

secondary “booster” vaccine, or vaccine-resistant COVID-19 variants could emerge in the future,

but there is no question now that the vaccine has dramatically reduced Mr. Herman’s risk of

contracting COVID-19 or experiencing a severe course of illness if he contracts the virus. At

this time, the scientific consensus is still that breakthrough infections are uncommon, as are

hospitalizations or deaths arising from breakthrough infections, though the Court concedes that

the science is not settled. See Apporva Mandavillli, In a Handful of States, Early Data Hint at a

Rise in Breakthrough Infections, NYT (Aug. 17, 2021).

       The nature of Mr. Herman’s offense and the length of his remaining sentence further

weigh against Mr. Herman’s early release. In 2017, Mr. Herman knowingly used more than

$240,000 in illegal drug proceeds to renovate the restaurant he managed and for his personal

expenses; when he came under suspicion, he asked a grand jury witness to lie under oath to the

grand jury to exonerate him. Mr. Herman’s projected release date is October 14, 2022. To date,

he has served approximately 25% of his 22-month sentence. While the Court appreciates that he




2
 Counsel’s cryptic remark that Mr. Herman “[h]as other medical conditions that make him more
susceptible to infection from COVID-19” is not helpful. (Docket No. 264 at 2).
                                                 4
          Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 5 of 6




has been a model prisoner for the past five months, has secure employment waiting for him, and

has stable housing and a supportive family, releasing Mr. Herman now would be against the

interest of justice.

                                               Conclusion

        Given the length of his remaining sentence, the nature of his offense, his vaccinated

status and the conditions at FMC Devens, Mr. Herman has failed to demonstrate the necessary

compelling and extraordinary circumstances to justify his early release. The motion is denied

without prejudice. Mr. Herman may renew his motion upon a change in circumstances at FMC

Devens, a change in his health or circumstances, or as new medical information about COVID-

19 becomes available.




SO ORDERED.
                                                                           /s/ Timothy S. Hillman
                                                                              Timothy S. Hillman
                                                                                   District Judge




                                                 5
Case 4:18-cr-40010-TSH Document 267 Filed 08/20/21 Page 6 of 6




                              6
